Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments pages 9-10, with respect to the claim objections for claims 9, 11, 13, and 15; rejection(s) of the claims 10, 11, 13, and 15 under 35 U.S.C. 112; and rejection of claim 12 under U.S.C. 101, have been fully considered and are persuasive.
Applicant’s arguments, see Applicant Arguments pages 10-13, with respect to the rejection(s) of the independent claim(s) 1, 12 and 14, and the rejection(s) of the dependent claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with James C. Signor (Registration No. 59,233) on 07/11/2022.
Please amend the Claims as follows:
Claim 1 (Previously Presented):  A method for providing information to be stored, the method being performed in a memory available to one or more computation devices, the method comprising: 
a)	computing, by a user computing entity, a first secret for generating a random value based on a random function, 
b)	providing the information to be stored as at least one chunk,
c)	dividing each chunk of the at least one chunk into a plurality of blocks, wherein each block of the plurality of blocks comprises one or more elements, 
d)	computing, by the user computing entity, a second secret comprising one or more random elements, wherein a respective one of the one or more random elements is associated with a respective one of the one or more elements of one of the plurality of blocks,
e)	computing a tag for each block in each chunk of the at least one chunk, wherein the tag for the j-th block of the i-th chunk is computed using: 
	-	an output of the random function using as input at least one of: 
1) an output of an index function mapping each index j to a certain value, and 
2) a seed sampled for the i-th chunk, 
	-	the j-th block, and 
	-	at least a one-dimensional representation of the second secret,
f)	computing an information tag using the computed tags of each block of each chunk, and
g)	providing information comprising the information to be stored and the information tag,
wherein at least the first secret and the second secret are stored by the user computing entity.

Claim 2 (Previously Presented):  The method according to claim 1, wherein the index function is an identity function. 

Claim 3 (Previously Presented):  The method according to claim 1, wherein the information to be stored in step b) is provided as one chunk.

Claim 4 (Previously Presented):  The method according to claim 1, wherein the representation is computed as a matrix.

Claim 5 (Previously Presented):  The method according to claim 1, wherein the size of the elements is computed to be one bit.

Claim 6 (Previously Presented):  The method according to claim 1, wherein prior to at least step b) an information dispersal procedure is applied on the information to be stored. 

Claim 7 (Previously Presented):  The method according to claim 1, wherein the blocks are computed such that the size of the blocks is identical or a multiple of the underlying CPU architecture of a computing entity performing at least one of the steps a)-g).

Claim 8 (Previously Presented):  The method according to claim 1, wherein each chunk has the same number of blocks.

Claim 9 (Previously Presented):  The method according to claim 1, wherein step e) is performed using XOR and AND operations. 

Claim 10 (Currently Amended):  The method according to claim 1, further comprising using the information provided in step g), comprising: 
A)	computing, by the user computing entity, a challenge comprising at least one of: 
at least one index of at least one block, and
at least one coefficient associated with the at least one index of the at least one block, 
B)	sending, by the user computing entity, the challenge to a storage entity, the storage entity providing the stored information, 
C)	receiving, from 
D)	verifying, by the user computing entity, the response using the first secret and the second secret, which are stored by the user computing entity, by comparing a combination of the blocks in combination with the second secret and a combination of the output of the values of the random function based on the first secret with the values provided by the index function using as input the at least one index of the challenge with the information tag, and
E)	upon positive verification, providing a POR for the file.

Claim 11 (Currently Amended):  The method according to claim 1, further comprising changing the to be stored after it has been stored on a storage entity, 
a)	computing, by the user computing entity for updating one of the s of the stored information, a new tag for the block, wherein the new tag and a new block to replace the block to be updated are sent to the storage entity, and wherein the storage entity determines the position of the block within the stored information to be replaced, replaces the block with the new block at the determined position and the corresponding tag with the new tag, 
b)	determining, for deleting a block of the stored information, the position of the block to be deleted within the stored information, wherein the storage entity deletes the block and the remaining blocks with an index higher than the index associated with the position of the deleted block are shifted subsequently to fill the position of the deleted block, and wherein if necessary the tags for one or more of the shifted blocks are updated using at least one of computing updated tags by a user and computing tag updating information by the user, sending the tag updating information to the storage entity, wherein the storage entity then computes updated tags based on the received tag updating information, and 
c)	determining, for inserting a block of the stored information, the position of the block to be inserted, wherein the blocks with an index higher than or equal to the index associated with the position of the block to be inserted are shifted subsequently to free the determined position, the block to be inserted is inserted at the freed position, and wherein if necessary the tags for one or more of the shifted blocks are updated using at least one of computing updated tags by the user and computing tag updating information by the user, sending the tag updating information to the storage entity, wherein the storage entity then computes updated tags based on the received tag updating information.

Claim 12 (Previously Presented):  A computing entity for providing information to be stored, the computing entity comprising a memory storing instructions and a processor, wherein execution of the instructions by the processor cause the computing entity to perform the following steps: 
a)	computing a first secret for generating a random value based on a random function, 
b)	providing the information to be stored as at least one chunk,
c)	dividing each chunk of the at least one chunk into a plurality of blocks, wherein each block of the plurality of blocks comprises one or more elements, 
d)	computing a second secret, the second secret comprising one or more random elements, wherein a respective one of the one or more random elements is associated with a respective one of the one or more elements of one of the plurality of blocks,
e)	computing a tag for each block in each chunk of the at least one chunk, wherein the tag for the j-th block of the i-th chunk is computed using: 
	-	the output of the random function using as input  at least one of: 
1) an output of an index function mapping each index j to a certain value and 
2) a seed sampled for the i-th chunk, 
	-	the j-th block, and 
	-	at least a one-dimensional representation of the second secret,
f)	computing an information tag using the computed tags of each block of each chunk, 
g)	providing information comprising the information to be stored and the information tag, and
h)	storing at least the first secret and the second secret.

Claim 13 (Currently Amended):  A system for storing information to be stored on a storage entity and providing a proof of retrievability (POR) for the stored information, configured to:  	
compute a first secret for generating a random value based on a random function, 
provide the information to be stored as at least one chunk,
divide each chunk of the at least one chunk into a plurality of blocks, wherein each block of the plurality of blocks comprises one or more elements, 
compute a second secret comprising one or more random elements, wherein a respective one of the one or more random elements is associated with a respective one of the one or more elements of one of the plurality of blocks,
compute a tag for each block in each chunk of the at least one chunk, wherein the tag for the j-th block of the i-th chunk is computed using: 
	-	an output of the random function using as input at least one of: 
1) an output of an index function mapping each index j to a certain value, and 
2) a seed sampled for the i-th chunk, 
	-	the j-th block, and 
	-	at least a one-dimensional representation of the second secret,
compute an information tag using the computed tags of each block of each chunk, 
provide information comprising the information to be stored and the information tag, wherein at least the first secret and the second secret are stored by the user computing entity,
compute a challenge comprising at least one of: 
at least one index of at least one block, and
at least one coefficient associated with the at least one index the at least one block,
	send the challenge to the storage entity,  
	verify a response using the first secret and the second secret, which are stored by the computing entity, by comparing a combination of the blocks in combination with the second secret and a combination of the output of the values of the random function based on the first secret with the values provided by the index function using as input the at least one index of the challenge with the information tag, and
	upon positive verification, provide the 
and wherein the storage entity is adapted to: 
	compute a response, the response comprising a combination of at least the blocks corresponding to the at least one index of the challenge and a combination of the file tags associated with at least the blocks.

Claim 14 (Currently Amended):  A non-transitory computer readable medium storing a program causing a computer to execute a method for providing information to be stored, the method being performed in a memory available to one or more computation devices, 
comprising the steps of: 
a)	computing 
b)	providing the information to be stored as at least one chunk,
c)	dividing each chunk of the plurality of chunks into a plurality of blocks, wherein each block of the plurality of blocks comprises one or more elements,
d)	computing
e)	computing a tag for each block in each chunk of the at least one chunk, wherein the tag for the j-th block of the i-th chunk is computed using: 
	-	the output of the random function using as input at least one of: 
1) an output of an index function mapping each index j to a certain value, and 
2) a seed sampled for the i-th chunk, 
	-	the j-th block, and 
	-	at least a one-dimensional representation of the second secret,
f)	computing an information tag using the computed tags of each block of each chunk, 
g)	providing information comprising the information to be stored and the information tag, and
h) 	storing 

Claim 15 (Currently Amended): The non-transitory computer readable medium according to claim 14, wherein the method further comprises (POR) for the information to be stored after it has
A)	computing
at least one index of at least one block, and
at least one coefficient associated with said the at least one index of the at least one block,
B)	sending
C)	receiving from 
D)	verifying, 
E)	upon positive verification, providing the 

Claim 16 (Previously Presented):  The method according to claim 1, wherein each element of the one or more elements has a same number of bits.	
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
  teaches a method for providing information to be stored, the method being performed in a memory available to one or more computation devices, the method comprising: providing the information to be stored as at least one chunk, dividing each chunk of the at least one chunk into a plurality of blocks, wherein each block of the plurality of blocks comprises one or more elements.   
  teaches computing, by a user computing entity, a first secret for generating a random value based on a random function, computing, by the user computing entity, a second secret comprising one or more random elements, wherein a respective one of the one or more random elements is associated with a respective one of the one or more elements of one of the plurality of blocks, providing information comprising the information to be stored and the information tag,  wherein at least the first secret and the second secret are stored by the user computing entity.  
 Volkanov et al. (US Patent No. 10474831, hereinafter Volkanov) teaches computing a tag for each block in each chunk, an output of an index function mapping each index j to a certain value.  
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 1, 12, and 14.
Although SHI discloses a method for providing information to be stored, the method being performed in a memory available to one or more computation devices, the method comprising: providing the information to be stored as at least one chunk, dividing each chunk of the at least one chunk into a plurality of blocks, wherein each block of the plurality of blocks comprises one or more elements, SHI does not disclose computing, by a user computing entity, a first secret for generating a random value based on a random function, dividing each chunk of the at least one chunk into a plurality of blocks, wherein each block of the plurality of blocks comprises one or more elements, computing, by the user computing entity, a second secret comprising one or more random elements, wherein a respective one of the one or more random elements is associated with a respective one of the one or more elements of one of the plurality of blocks,  computing a tag for each block in each chunk of the at least one chunk, wherein the tag for the j-th block of the i-th chunk is computed using an output of the random function using as input at least one of an output of an index function mapping each index j to a certain value, and a seed sampled for the i-th chunk, the j-th block, and  at least a one-dimensional representation of the second secret, computing an information tag using the computed tags of each block of each chunk, and providing information comprising the information to be stored and the information tag,  wherein at least the first secret and the second secret are stored by the user computing entity.  Furthermore, the Examiner notes prior art teachings, such as ARMKNECHT, which teaches computing, by a user computing entity, a first secret for generating a random value based on a random function, computing, by the user computing entity, a second secret comprising one or more random elements, wherein a respective one of the one or more random elements is associated with a respective one of the one or more elements of one of the plurality of blocks, providing information comprising the information to be stored and the information tag,  wherein at least the first secret and the second secret are stored by the user computing entity; and Volkanov, which teaches computing a tag for each block in each chunk, an output of an index function mapping each index j to a certain value.  However, the Examiner notes that the prior art does not properly disclose that computing a tag for each block in each chunk of the at least one chunk, wherein the tag for the j-th block of the i-th chunk is computed using an output of the random function using as input at least one of a seed sampled for the i-th chunk,  the j-th block, and at least a one-dimensional representation of the second secret, and computing an information tag using the computed tags of each block of each chunk.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 2-11, 13, 15, and 16 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436  

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436